Judgment unanimously affirmed. Memorandum: Defendant’s primary contention on appeal is that he was denied effective assistance of counsel. In reviewing claims of ineffective counsel, defense counsel’s conduct in its entirety must be considered and care must be taken not to confuse true ineffectiveness with mere losing tactics (see, People v Baldi, 54 NY2d 137, 146-147). From our review of the law, the evidence and the circumstances of this particular case, we conclude that defense counsel provided the defendant with meaningful representation (People v Baldi, supra).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — robbery, second degree, and other charges.) Present — Callahan, J. P., Doerr, Boomer, Law-ton and Davis, JJ.